UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


SEMIRA BEYEN YOUSUF ADEM;             
SAMIYA BEYEN YOUSUF ADEM,
                      Petitioners,
                 v.                              No. 03-1591

JOHN ASHCROFT, Attorney General,
                       Respondent.
                                      
                On Petition for Review of an Order
               of the Board of Immigration Appeals.
                    (A77-248-212, A77-246-508)

                  Submitted: November 17, 2003

                      Decided: December 4, 2003

  Before WILKINSON, GREGORY, and SHEDD, Circuit Judges.



Petition denied by unpublished per curiam opinion.


                             COUNSEL

William Payne, BLAIR & LEE, P.C., College Park, Maryland, for
Petitioners. Peter D. Keisler, Assistant Attorney General, Michael P.
Lindemann, Assistant Director, Lisa M. Arnold, Senior Litigation
Counsel, Office of Immigration Litigation, Civil Division, UNITED
STATES DEPARTMENT OF JUSTICE, Washington, D.C., for
Respondent.
2                          ADEM v. ASHCROFT
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                               OPINION

PER CURIAM:

   Sisters Semira Beyen Yousuf Adem and Samiya Beyen Yousuf
Adem, natives and citizens of Eritrea, petition this court for review of
an order of the Board of Immigration Appeals (Board) affirming a
decision of the immigration judge (IJ) that finds them removable as
charged and denies their applications for asylum and withholding of
removal. The Adems challenge the IJ’s ruling that they failed to dem-
onstrate either of them suffered past persecution or possessed a well-
founded fear of future persecution on account of a protected ground.
The record supports the IJ’s conclusion. See 8 C.F.R. § 1208.13(a)
(2003) (stating that the burden of proof is on the alien to establish eli-
gibility for asylum). We will reverse the Board only if the evidence
"‘was so compelling that no reasonable fact finder could fail to find
the requisite’" elements. Rusu v. INS, 296 F.3d 316, 325 n.14 (4th Cir.
2002) (quoting INS v. Elias-Zacarias, 502 U.S. 478, 483-84 (1992)).
We have reviewed the record, the Board’s decision, and the opinion
of the IJ, and find that substantial evidence supports the ruling that the
Adems failed to establish refugee status.

   We conclude as well that the Adems are not entitled to withholding
of removal under 8 U.S.C. § 1231(b)(3) (2000) or the U.N. Conven-
tion Against Torture. Based on our review of the record and of the
IJ’s decision denying relief, we hold that the IJ did not err in finding
that they failed to show a "clear probability of persecution." See Rusu
v. INS, 296 F.3d 316, 324 n.13 (4th Cir. 2002) ("To qualify for with-
holding of removal, a petitioner must show that he faces a clear prob-
ability of persecution because of his race, religion, nationality,
membership in a particular social group, or political opinion.") Nor
did the Adems establish that it is "more likely than not" that they
would face torture if they returned to Eritrea. 8 C.F.R. § 1208.16(c)(2)
(2003) (to qualify for protection under the Convention Against Tor-
ture, an alien must show "it is more likely than not that he or she
would be tortured if removed to the proposed country of removal").
                         ADEM v. ASHCROFT                          3
   We dispense with oral argument because the facts and legal conten-
tions are adequately presented in the materials before the court and
argument would not aid the decisional process.

                                                PETITION DENIED